Citation Nr: 1702186	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  06-33 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to November 17, 2011 and in excess of 50 percent beginning March 9, 2015 for chronic anxiety disorder. 

2. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) prior to March 9, 2015.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from November 1956 to December 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico which, in part, continued a 30 percent disability rating for chronic anxiety disorder. 

This matter was previously before the Board in January 2009, April 2010, and July 2011 at which times the case was remanded for additional development.  It is now returned to the Board.

With regard to the TDIU claim, the Veteran submitted a formal claim for a TDIU due to his service-connected disabilities in January 2006.  This claim was denied in a July 2006 rating decision, during the course of the appeal from the ratings assigned for such disabilities.  Although the Veteran did not expressly appeal this determination, the record shows that he was unemployed as early as 2003 or 2004.  Specifically, during a July 2009 VA examination, the Veteran reported being unemployed for medical reasons, and the examiner opined that the service-connected chronic anxiety disorder affected his employability.  As noted in the July 2011 Board remand, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the Board took jurisdiction over the Veteran's TDIU claim in the July 2011 remand.

In April 2016, the RO increased the disability rating for chronic anxiety disorder to 100 percent effective November 17, 2011 and to 50 percent effective March 9, 2015.  The RO also granted a TDIU effective March 9, 2015.  As the ratings for chronic anxiety disorder prior to November 17, 2011 and beginning March 9, 2015 are not a full grant of the benefits sought on appeal, and the Veteran has not expressed satisfaction with these determinations, his appeal for an increased rating for chronic anxiety disorder continues both prior to November 17, 2011 and beginning March 9, 2015.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As for the award of a TDIU effective March 9, 2015, while the Veteran has not disagreed with this award, as the evidence shows that the Veteran stopped working prior to 2015 and the appeal stems from a July 2005 claim for increase, the Board continues to maintain jurisdiction of the issue as described above.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From the July 25, 2005 claim for increase to November 17, 2011 and again from March 9, 2015 to the present, the Veteran's chronic anxiety disorder has been manifested by occupational and social impairment with deficiencies in areas such as thinking and mood due to such symptoms as: depressed mood; anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood work; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a worklike setting). 

2.  Throughout the entire appellate period beginning July 25, 2005, the evidence has shown that the Veteran has been unable to secure and follow substantially gainful employment due to his service-connected chronic anxiety disorder.


CONCLUSIONS OF LAW

1.  From the July 25, 2005 claim for increase to November 17, 2011 and again from March 9, 2015 to the present the criteria for a disability rating of 70 percent, and no higher, for chronic anxiety disorder have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9400 (2015).

2.  Throughout the entire appellate period beginning July 25, 2005, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2016).


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the chronic anxiety disorder, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of August 2005, February 2009, and July 2011 letters which were sent either prior to the initial unfavorable decision issued in September 2005 or prior to readjudication of the case in an April 2016 supplemental statement of the case.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006).  

With regard to the TDIU issue, as the Board's decision to grant a TDIU effective July 25, 2005 herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 
	
Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
Additionally, the Veteran was afforded VA examinations in September 2005, June 2009, November 2011, and March 2015 to determine the nature and severity of his chronic anxiety disorder.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected chronic anxiety disorder as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the March 2015 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The Board also finds that the AOJ has substantially complied with the Board's January 2009, April 2010, and July 2011 remand directives.  Specifically, the January 2009 remand directed the RO to send specific notice to the Veteran regarding what evidence was necessary to substantiate his claim (which was accomplished by correspondence dated in February 2009), obtaining outstanding VA treatment records (which was not accomplished), and affording the Veteran a new VA psychiatric examination (which was accomplished in June 2009).  The April 2010 remand directed the RO to obtain the outstanding VA treatment records referred to in the April 2009 remand (which was accomplished in May 2010).  The July 2011 remand directed the RO to obtain outstanding VA treatment records (which was accomplished in July 2011 and May 2015) and to afford the Veteran a new VA psychiatric examination with a medical opinion regarding TDIU (which was accomplished in March 2015).   Therefore, the Board finds that the AOJ has substantially complied with the January 2009, April 2010, and July 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Increased Rating Analysis 

The Veteran seeks a higher disability rating for his service-connected chronic anxiety disorder.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service-connected chronic anxiety disorder is evaluated under the criteria of DC 9400.  See 38 C.F.R. § 4.130.  Under that code, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

A review of the claims file shows that service connection for anxiety reaction, chronic, severe with somatizations was granted by rating decision dated in September 1959 and an initial disability rating of 30 percent was assigned effective December 2, 1958.  This initial 30 percent disability rating was continued by rating decisions dated in July 1972, August 1990, and December 1994 as well as a Board decision dated in June 2000.  The Veteran submitted the current claim for an increased rating for his anxiety disorder on July 25, 2005.   

Evidence relevant to the current level of severity of the Veteran's chronic anxiety disorder includes VA examination reports dated in September 2005, June 2009, November 2011, and March 2015.  Also relevant is an August 2011 VA Social and Industrial Survey.  

During the September 2005 VA examination, the Veteran reported a history of several hospitalizations for his psychiatric disorder to include 1984, 1985, 1987, and 1988.  He acknowledged that, during those years in which he was hospitalized, he was making use of alcohol and that the alcohol was affecting and causing problems with his behavior.  He stopped drinking in 1988 and had been receiving outpatient treatment for his psychiatric problems since December 2004.  The Veteran reported that his family had owned land and different business and that he had always worked in the family businesses, first in agriculture and later in a gas station, a supermarket, and another business that was also owned by his parents.  When his parents died, the Veteran and his two siblings divided the businesses and he remained with the supermarket in which both he and his wife were still working.  The Veteran did admit that his wife practically ran the business but that he helped her.  The Veteran had three grown children, one of which had died nine months earlier.  

The Veteran reported that he took medication to help him sleep at night but that his sleep was still very light and that he wakes up with any noise.  When he hears noises at night the Veteran usually checks the windows to see if there is anybody outside and then goes back to bed.  The Veteran indicated that he was the type of person that must keep busy in order to stay calm.  He stated that when he has nothing to do, he becomes restless, usually angry, and very irritable.  One thing he cannot stand is to be in a room without either watching television or listening to music but, most of all, he likes talking to other people.  This is why the Veteran prefers to continue working because he likes meeting people.  He became quite emotional and on the verge of tears when he spoke about the recent death of his son.  

On mental status examination, the Veteran was adequately dressed and groomed.  He was alert, aware of the interview, and in contact with reality.  The Veteran was markedly verborrheic but that he comes somewhat circumstantial and it is even difficult to make him stop talking.  As such, the examiner had to interrupt him several times during the interview.  Nevertheless, the Veteran was very cooperative during the examination.  He showed no impairment of thought process or communications.  There were no delusions or hallucinations described.  The Veteran's behavior was not inappropriate.  The Veteran acknowledged that there was a time when he had persistent thoughts about killing himself, and when his wife noticed what was happening, she took him to the psychiatrist who immediately hospitalized him (apparently this was in 1988).  He was not actively suicidal or homicidal and referred that there was only one time when he hit his wife (when he was drinking).  His affect was fairly adequate but his mood was anxious and depressed.  He had the ability to maintain his personal hygiene and other activities of daily living.  He was well oriented in person, place, and time.  He showed no impairment of memory.  Intellectual functioning was adequate.  No obsessive or ritualistic behavior was described.  Rate and flow of speech were both increased but he was not illogical.  No panic attacks were referred.  As above, the Veteran became tearful when he spoke about the death of his son, an event that had apparently affected him greatly.  In terms of impaired impulse control, he referred to have been involved in fist fights at different times in his life and, in one of them, he was sued by the other person.  He alleged that he did not fight unprovoked and that the incidents in which he had been involved were usually caused by another person provoking him.  As above, the Veteran was able to sleep with the use of medication but his sleep tended to be light and restless.  It did not seem to interfere with the daytime activities.  The other symptoms that the Veteran referred were, according to the examiner, mostly in relation to his other medical problems.  

The examiner reiterated that the Veteran was still partially working in his business and that his current signs and symptoms interfered only moderately with his social functioning.  The examiner also opined that the Veteran was competent to manage VA benefit payments.  The examiner diagnosed anxiety disorder, chronic, with some depression and assigned a GAF score of 55 to 60.

During the June 2009 VA psychiatric examination, the Veteran reiterated his history of psychiatric treatment.  On psychiatric examination the Veteran appeared clean but his psychomotor activity was restless.  Speech was irrelevant at times but the attitude toward the examiner was cooperative.  Affect was normal and mood was anxious.  Attention was intact and the Veteran was oriented to person, time, and place.  His thought process showed a looseness of associations and his thought content was unremarkable.  There were no delusions.  With regard to judgment, it was noted that the Veteran understood the outcome of his behavior.  He was of average intelligence and the Veteran demonstrated insight (the Veteran understood that he had a problem).  The Veteran experienced sleep impairment which interfered with his daily activity.  The Veteran reported experiencing visual hallucinations but the examiner noted that such hallucinations were not persistent.  The Veteran did not have inappropriate behavior and interpreted proverbs appropriately.  There was no obsessive/ritualistic behavior and there were no panic attacks.  There were no homicidal or suicidal thoughts.  Impulse control was good and there were no episodes of violence.  The Veteran was able to maintain minimum personal hygiene.  The Veteran was unable to drive and/or engage in sports/exercise and had moderate difficulty with household chores but there were no problems toileting, grooming, shopping, self-feeding, bathing, dressing/undressing, or traveling.  There was mild impairment of remote and immediate memory (he showed difficulty with dates and was only able to recall two of three items) but recent memory was normal.  It was noted that the Veteran's wife had been managing his financial affairs for a "long time" and that he was only able to manage his monetary funds with supervision.  

With regard to the Veteran's employment history, the examiner noted that the Veteran stopped working for the family business supermarket four years earlier.  According to the Veteran he had not retired but, instead, stopped working due to his medical condition and not his mental disorder.  The examiner continued a diagnosis of generalized anxiety disorder and assigned a GAF score of 55.  The examiner opined that there was not total occupational and social impairment due to mental disorder signs and symptoms but that there were deficiencies in thinking, work, and mood.  Specifically, with regard to the Veteran's thinking, the examiner noted that the Veteran's anxiety could limit his ability to concentrate which could cause difficulties to maintain and sustain concentration sufficiently long enough to permit the timely and appropriate completion of complex tasks commonly found in work settings.  With regard to work, the examiner noted that the Veteran's neuropsychiatric symptoms of anxiety can limit his ability to interact and actively participate in group activities and social maturity.  This can limit social functioning in work situations which may involve interactions with the public.  The Veteran's anxiety can also limit his ability to concentrate which can cause difficulties to maintain and sustain concentration sufficiently long enough to permit the timely and appropriate completion of tasks commonly find in work settings.  With regard to mood, the examiner noted that the Veteran's neuropsychiatric symptoms of anxiety can limit his ability to interact and actively participate in group activities and social maturity.  This can limit social functioning in work situations and may involve interactions with the public.  The examiner also wrote that there was reduced reliability and productivity due to mental disorder symptoms.  

During the August 2011 VA Social and Industrial Survey, it was noted that the Veteran was not at home.  The Veteran's wife was working at the family grocery store, where she was the only person in charge of attending to customers.  According to the Veteran's wife, the Veteran was not at home because he had left early in the morning with a friend who went to pick him up in front of the grocery store.  The Veteran's wife and son reported that they did not know where the Veteran went with his friend.  They also reported that, while the Veteran usually stayed at home, on other occasions he would leave home to socialize with relatives and friends.  According to the Veteran's wife, the Veteran left his home earlier that day because he was trying to avoid a medical appointment.  The Veteran's son made attempts to locate him but these were unsuccessful.  

While the social worker was waiting for the return of the Veteran, interviews with family members and owners of nearby businesses were conducted.  After three hours of waiting, the Veteran did not come home despite having been contacted by relatives.  According to the Veteran's wife, he was informed of the VA social worker visit but was not interested in being present.  Instead, the Veteran called the social worker on the phone at a later date.  According to the social worker, the Veteran was oriented on the purpose of the interview and alert, coherent, and logical.  He was also cooperative and accessible.  Speech was adequate and there was good memory.  He showed the ability to hear, speak, and understand.  

The Veteran had been married to his wife for over 50 years and had two sons.  His wife ran the family grocery store.  His oldest son died in December 2004 and his youngest son lived with the Veteran and the Veteran's wife.  According to the Veteran's son, the Veteran was a "distant father" and the Veteran's wife assumed total responsibility for the two sons.  There was no history of drug use and the Veteran denied a history of alcohol abuse.  However, as informed by the Veteran's wife and son, the Veteran had a history of alcohol and tobacco use and had quit 30 years earlier.  The Veteran also had a legal history, specifically a legal case regarding an alleged accusation of the sale of stolen cattle.  The Veteran reported that he previously worked in the family grocery store but had stopped working in 2008 when he began feeling mentally and physically sick.  However, according to the Veteran's son, the Veteran had stopped working only one year earlier (i.e., 2010).  According to the Veteran's son, for over six years, the Veteran had been presenting with behavior changes such as attention and concentration problems, lack of encouragement and motivation, irritability, poor tolerance, constant arguments with customers, frequent forgetfulness and neglect to take care of his personal hygiene.  The Veteran's son also mentioned a decrease in work efficiency and inability to perform complex tasks.  During the last year (2010), the Veteran performed light tasks such as attending to customers.  Since then, the Veteran's wife, daughter-in-law and son had been administering the business, in addition to the daily operation of it.  Other persons interviewed in the town's commercial area indicated that the Veteran was working at his family's business until one year earlier.  It was noted that the Veteran did not receive benefits from Social Security as he had never paid or made contributions to the Social Security Administration.  

No psychosocial problems were identified by the Veteran.  The Veteran had family support.  Specifically, the Veteran identified his wife, son, brother, and sister-in-law as his support resources.  He maintained a close relationship with his wife, son, and sister-in-law, but especially with his brother and cousin.  The Veteran also interacted with his extended family and friends.  He maintained good relationships with his neighbors or merchants with stores located near his grocery store.

The social worker noted that the Veteran was independent in most activities of daily living.  He also needed assistance to shave and to follow with his daily schedule of medications.  He did not need assistance with toileting, grooming, self-feeding, bathing, or dressing.  He had the ability to maintain personal hygiene but, on occasions, he admitted to feeling the lack of energy to do it.  According to the Veteran's wife and son, the Veteran was having difficulty maintaining adequate personal hygiene.  They reported that the Veteran does not bathe or shave and only shaves prior to attending VA medical appointments.  The Veteran did not drive a motor vehicle and depended on his family and friends for transportation.  At home, he did not help with house chores.  He liked to watch television and take naps.  At the time of the survey, he was eating well but not sleeping well, with constant early morning awakenings (although he admitted to taking frequent daytime naps).  According to the Veteran, his wife monitored his prescription medications.  The Veteran's son mentioned that the Veteran needed supervision to continue treatment.  

At the time of the survey, the Veteran was not isolated at home.  He showed no difficulties in maintaining social functioning.  He walked daily in the neighborhood surrounding his grocery store and talked with the merchants.  The Veteran also reported walking short distances for a limited time per day because of his pacemaker.  Sometimes, he goes out with his cousin to his niece's farm.  He previously spent his leisure time watching cockfighting but does not participate in this anymore.  The Veteran's wife and son mentioned that the Veteran constantly suffered from forgetfulness and had been unable to carry a key.  Due to this, they decided not to provide him with business or house keys.  They also reported that the Veteran's psychiatric symptoms increased after his son died.  The Veteran's wife handled the Veteran's income and gave him spending money each day.  The Veteran's wife reported that her husband can handle money but needs supervision because he does not handle it prudently.  

The social worker concluded that there was moderate industrial impairment and mild social impairment.

During the November 2011 VA examination, it was noted that the Veteran had diagnoses of depressive disorder as well as generalized anxiety disorder and the examiner assigned a GAF of 52.  However, the examiner also wrote that the Veteran did not have more than one mental disorder diagnosis and, as such, declined to state whether it was possible to differentiate what symptoms are attributable to each diagnosis.  The examiner opined that the Veteran's psychiatric disorder resulted in total occupational and social impairment.  The Veteran reported that he had stopped working "since 5 years ago after my son died, an African ant from the cattle bit him and he died from bacteria, I felt depressed and anxious."  The Veteran denied any behavioral or legal problems and also denied any recent substance abuse.  

On mental status examination the Veteran endorsed the following symptoms: depressed mood; anxiety; mild memory loss, such as forgetting names, directions, or recent events; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood.  There was no suspiciousness; panic attacks; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; memory impairment; flattened affect; illogical, obscure, or irrelevant speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.  The Veteran also reported experiencing sleep difficulties (i.e., difficulty falling asleep), irritability of a severe intensity, intolerance to noises, over eating, and lack of concentration with memory lapses.  The examiner wrote that the Veteran was capable of managing his financial affairs.  

After review of the claims file, the November 2011 VA examiner opined that the Veteran's mental condition (major depression and service-connected, 30 percent, anxiety neurosis or generalized anxiety disorder with recent cognitive impairment most probably related to it) renders the Veteran unable to engage in any type of gainful employment at present.  It is a well known scientific fact that long standing, recurrent major depression and anxiety disorders can damage brain structures involved in memory as well as learning processes (mainly, the hippocampus, the amygdala and the frontal lobes), rendering patients unable to remember important recent facts and disorientation episodes (as per social industrial survey, it seems that the Veteran does not remember when he stopped working and the Veteran's son referred that the Veteran stopped working only one year earlier after he and the Veteran's wife started noticing memory difficulties) as follows: "Veteran's wife and son mentioned that Veteran constantly suffers from forgetfulness and he has been unable to carry a key.  Due to this, they decide not to provide him the business and house's keys.  Also, they indicated that symptom increased after [other] son died."

During the March 2015 VA psychiatric examination, the examiner continued a diagnosis of generalized anxiety disorder.  The examiner indicated that the Veteran did not have more than one mental disorder.  With regard to occupational and social impairment, the examiner wrote that the Veteran's psychiatric disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran continued to live with his wife and adult son and family relations were described as "good."  It was noted that the Veteran "retired" about ten years earlier.  The Veteran reported that he was doing well with his medications and denied side effects.  He was eating and sleeping well.  He denied hallucinations or suicidal ideas.  There were no toxic habits.  He still thought about the death of his son years ago and lost a sister recently.

On mental status examination, the Veteran's appearance was well developed, well nourished, and clear.  His behavior was described as cooperative and his speech described as clear.  With regard to motor activity, there were no tremors and no involuntary movements.  His mood was euthymic and his affect appropriate.  Thought process was relevant, logical, and coherent and there were no suicidal or homicidal ideas.  With regard to perception, there were no delusions or hallucinations.  The Veteran's cognitive functioning was described as alert, oriented in all spheres, and preserved memory for all events.  Insight and judgment were good.  The assessment was generalized anxiety disorder and major depression recurrent non-psychotic and the examiner assigned a GAF of 70.  

The examiner reported that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The Veteran attended the VA examination with his son but was examined alone.  He was observed to be alert, coherent, relevant, logical, appropriate, oriented times three, and not suicidal nor homicidal.  Judgment and insight were fair and his mood was mildly depressed.  The Veteran's affect was congruent with his mood but there were no indications of a perceptual or thought disorder and he seemed in good contact with reality.  There were no other psychiatric symptoms.  The examiner noted that the Veteran was capable of managing his financial affairs.  With regard to the Veteran's employability, the examiner opined that, at the time of the examination, the Veteran was "considered apt to seek, obtain, and maintain gainful employment."  The examiner noted that the Veteran's anxiety disorder was not affecting him to a degree where he would not be able to hold a steady job in a sedentary position where he would not have to exert himself.  However, he has other service-connected conditions which have to be taken into account, in addition to low motivation to seek employment. 

Also, of record are VA treatment records dated through April 2016.  These records show similar findings as reported above.  

Also, there are several statements from the Veteran's family members regarding the Veteran's psychiatric problems.  Specifically, in a September 2005 statement the Veteran's brother (M.A.N.W.) wrote that the Veteran's psychiatric disorder was exacerbated by the death of his son in December 2004 and that, since that time, the Veteran had developed some strange habits.  Specifically, the Veteran drank milk from containers and kept the cartons to urinate in despite having a bathroom next to his bedroom.  Also, when the Veteran wants to spit, he stays in bed rather than getting up and expectorates towards the walls or the floor.  He had become very lazy with respect to his personal hygiene and needed to be reminded to get a haircut.  Sometimes, he did not even want to change his underwear.  He wakes up at 3:00 or 4:00 in the morning and opens the door of his grocery store.  He continued to do this even though it is dangerous, saying it is because he cannot sleep.  He occasionally goes out with friends for a ride in their cars and sometimes returns home with one of their vehicles, leaving the owner behind at the place they had been.  Recently, 10 or 12 radios that the Veteran had purchased had to be discarded because almost none of them worked.  The Veteran's brother was unsure why he was collecting them.  The Veteran also purchased old chairs and other items without ascertaining if they might have been stolen.  The majority of these items, according to the Veteran's brother, were worthless.  On various occasions, the Veteran had ordered boxes of cold beer and soft drinks for resale purposes but, even though three of the four coolers at the grocery store did not work and the items, therefore, could not reasonably be sold, the Veteran would not allow them to be discarded or replaced.  The Veteran's wife accompanied him to psychiatric appointments, however she assented to everything he said out of fear.  The Veteran must be supervised when taking his medications and often leaves them behind at medical appointments.  The Veteran's brother wrote that these were only some of the situations that he had observed and that such can be corroborated by friends, neighbors, and family members who he spends time with.

In a June 2006 statement, the Veteran's son, I.C.N.S., wrote that his father had lost contact with reality and was unable to evaluate or anticipate the consequences of some of his actions.  I.C.N.S. wrote that the Veteran's behavior ranged from occasional awkwardness to absolute indifference, sometimes showing violent behavior, verbal and even physical aggression against his family or other people.  Specifically, I.C.N.S. wrote that the Veteran had poor hygiene and concentration that threatened his safety and health.  The Veteran would shower and not use a towel to dry off, instead he would get dressed wet.  When money is at hand, he buys nearly anything that is offered to him, buying very often damaged or useless things.  He was unable to carry a key when he left home so he can re-enter upon return.  When the Veteran used the toilet he would not flush it, even if it smelled.  He collected objects of no value at all or no apparent purpose and refused to get rid of them.  He kept rotten or inedible food in the refrigerator and argued if someone tried to discard it.  He ate unhealthily and compulsively, as if food were scarce.  He used any container at hand to eat or drink out of, without verifying whether it is clean or adequate to be used.  He would often keep urine and/or feces in containers around to be thrown away later.  He would get wild when felt criticized.  I.C.N.S. indicated that the Veteran's behavior changed significantly when his brother (the Veteran's son) passed away on year earlier.  

After a careful review of the objective medical evidence, the Board finds that the evidence supports a grant of a 70 percent disability evaluation for the Veteran's chronic anxiety disorder, both prior to November 17, 2011 and beginning March 9, 2015.  The evidence clearly shows the Veteran to be severely disabled as a result of his service-connected chronic anxiety disorder.  Specifically, since the July 2005 claim for increase, the Veteran has been shown to have at least occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood due to symptoms including; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a worklike setting). 

With regard to the period of time prior to November 17, 2011, as above, in a September 2005 statement the Veteran's brother wrote that the Veteran's psychiatric disorder was exacerbated by the death of his son in December 2004 and that, since that time, the Veteran had developed some strange habits to include obsessional rituals (such as collecting worthless items), neglect of personal appearance and hygiene (such as urinating in containers in his room despite having a bathroom in the next room), and difficulty adapting to a worklike setting (such as dangerous operation of his grocery store and forgetting his medications at medical appointments).  Thus, the amount of grief that would be associated with losing a child, the presence of the Veteran's pre-existing psychiatric disability aggravated this grief.  

During the September 2005 VA examination, the Veteran admitted that his wife practically ran the business but that he helped her.  The Veteran reported that, when he hears noises at night he usually checks the windows to see if there is anybody outside and then goes back to bed.  He was quite emotional and on the verge of tears when he spoke about the recent death of his son.  In terms of impaired impulse control, he referred to have been involved in fist fights at different times in his life and, in one of them, he was sued by the other person.  

In the June 2006 statement, the Veteran's son, I.C.N.S., wrote that his father had lost contact with reality and was unable to evaluate or anticipate the consequences of some of his actions.  I.C.N.S. wrote that the Veteran's behavior ranged from occasional awkwardness to absolute indifference, sometimes showing violent behavior, verbal and even physical aggression against his family or other people.  The Veteran's son also wrote that the Veteran had poor hygiene and concentration that threatened his safety and health.  The Veteran's son indicated that the Veteran's behavior changed significantly when his brother (the Veteran's son) passed away one year earlier.  

During the June 2009 VA psychiatric examination, the Veteran's psychomotor activity was restless and his speech was irrelevant at times.  The Veteran experienced sleep impairment which interfered with his daily activity.  The Veteran reported experiencing visual hallucinations.  It was noted that the Veteran's wife had been managing his financial affairs for a "long time" and that he was only able to manage his monetary funds with supervision.  With regard to the Veteran's employment history, the examiner noted that the Veteran stopped working for the family business supermarket four years earlier.  

During the August 2011 VA Social and Industrial Survey, it was noted that the Veteran previously worked in the family grocery store but had stopped working in 2008 when he began feeling mentally and physically sick.  However, according to the Veteran's son, the Veteran had stopped working only one year earlier (i.e., 2010).  According to the Veteran's son, for over six years, the Veteran had been presenting with behavior changes such as attention and concentration problems, lack of encouragement and motivation, irritability, poor tolerance, constant arguments with customers, frequent forgetfulness and neglect to take care of his personal hygiene.  The Veteran's son also mentioned a decrease in work efficiency and inability to perform complex tasks.  The Veteran constantly suffered from forgetfulness and had been unable to carry a key.  

With regard to the period of time beginning March 9, 2015, while the March 2015 VA examination shows an improvement of the Veteran's psychiatric condition when compared to the earlier examination reports, the Board notes that the Veteran has been service connected for a psychiatric condition, rated at least 30 percent disabling since 1958 and finds the earlier examination reports as well as the statements from the Veteran's family members as more probative regarding the severity of the Veteran's condition.

Although a 70 percent evaluation has been granted for chronic anxiety disorder, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal thoughts without intent.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His communication impairment is limited to flattened affect.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  Significantly, during the June 2009 and March 2015 VA examinations it was noted that he has demonstrated the capability for self-care with supervision.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.  Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under DC 9400.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  The mental status examinations consistently described the Veteran as well-groomed.  Indeed, the Veteran indicated that he did not shower on a schedule, and he may or may not shave but he is shown to otherwise be capable of maintenance of minimal personal hygiene.  Moreover, a 70 percent evaluation contemplates neglect of personal appearance and hygiene.  

With respect to orientation, there is no lay or medical evidence of disorientation to time or place which supports a 100 percent rating under DC 9411.

The Veteran has been described as having memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status or his own name which is another example supporting a 100 percent rating under DC 9411.

The Board has also considered the GAF scores assigned during the time period, which range from 52 to 70.  The Veteran's GAF scores reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent schedular rating under DC 9411 for evaluating psychiatric disorders other than eating disorders.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's chronic anxiety disorder has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the Veteran, even at his worst, describes maintaining his family relationships.  The Veteran can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, his chronic anxiety disorder is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 70 percent either prior to November 17, 2011 or beginning March 9, 2015 have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  As such, a disability rating of 70 percent, and no higher, is warranted both prior to November 17, 2011 and beginning March 9, 2015.  

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board is aware of the Veteran's complaints as to the effects of his service-connected chronic anxiety disorder has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned schedular rating.  

The Veteran's service-connected chronic anxiety disorder is manifested by signs and symptoms that address the level of social and occupational impairment and include some of the typical symptoms contemplated by the rating schedule.  A higher rating of 100 percent rating is available for more severe levels of impairment.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested primarily by obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a worklike setting).  In short, there is nothing exceptional or unusual about the Veteran's chronic anxiety disorder because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected chronic anxiety disorder is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU Analysis

TDIU ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  VA regulations define marginal employment in two ways: (1) employment that produces income that does not exceed the poverty threshold for one person established by the U.S. Department of Commerce, Bureau of the Census, or (2) employment that produces income above the poverty threshold but is in a protected environment such as a family business or sheltered workshop.

As above, the Veteran submitted a formal claim for a TDIU due to his service-connected disabilities in January 2006.  This claim was denied in a July 2006 rating decision.  Although the Veteran did not expressly appeal this determination, the record shows that he was unemployed as early as 2003 or 2004 due to his service-connected psychiatric disability.  As such, the Board took jurisdiction over the Veteran's TDIU claim in the July 2011 remand as part of the July 2005 claim for a higher rating for chronic anxiety disorder pursuant to Rice.  

In April 2016, the RO granted a TDIU effective March 9, 2015.  While the Veteran has not disagreed with this award, as the evidence shows that the Veteran stopped working prior to 2015 and the appeal stems from a July 2005 claim for increase, the Board has jurisdiction of the issue of entitlement to a TDIU prior to March 9, 2015.

As an initial matter, the Board notes that, based on the grant of a 70 percent rating for chronic anxiety disorder pursuant to this Board decision, the Veteran's total combined rating as of July 25, 2005-the date of the Veteran's claim for a higher rating for chronic anxiety disorder that is currently on appeal-was 70 percent.  Thus, the Veteran met the requirements of 38 C.F.R. § 4.16 (a) effective July 25, 2005.  As such, the remaining question is whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment as of July 25, 2005.

In this case, the above evidence suggests that the Veteran's employment through the family grocery store, throughout the period on appeal, qualifies as sheltered employment insofar as he was provided very specific work conditions and given a great deal of flexibility and freedom to perform his duties.  He had no coworkers other than his wife and son, and he was free to do as he pleased.  Significantly, he was not trusted with a key to the store due to his forgetfulness and could not be trusted with money and/or ordering merchandise.  Given this, the Board finds that the Veteran was engaged in sheltered employment as a store clerk, and thus, the Board determines that the Veteran was no more than marginally employed for the entire period on appeal.  Therefore, the Board finds that a TDIU is warranted effective July 25, 2005, the date of the Veteran's claim for an increased rating for his chronic anxiety disorder, as this is the earliest date on which the evidence demonstrates that the Veteran met the requirements of 4.16(a) and was unable to secure or maintain substantially gainful employment.  The Board finds that the earlier effective date is appropriate because, while the Veteran did not officially cease working until 2008/2010, the fact that he was working in a protected environment rendered his employment marginal prior to that date. 

In short, the Board has resolved reasonable doubt in the Veteran's favor and finds that a TDIU is granted from July 25, 2005.

      (CONTINUED ON NEXT PAGE)

ORDER

A disability rating of 70 percent, and no higher, is warranted for the Veteran's chronic anxiety disorder prior to November 17, 2011 and beginning March 9, 2015.

An effective date of July 25, 2005, and no earlier, for the grant of a TDIU is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


